Title: [Diary entry: 12 January 1788]
From: Washington, George
To: 

Saturday 12th. Thermometer at 19 in the morning—24 at Noon and 24 at Night. Wind at So. Et. and weather variable. About Noon, & before, there were great appearances of Snow—some falling. Afterwards it brightned and the afternoon became clear, mild & pleasant. Upon which, Colo. Humphreys & myself set off for the meeting of the Directors of the Potomack Co., to be held at the Falls of Shanandoah—but meeting a letter from Colo. Fitzgerald enclosing one from Governer Johnson requesting that the meeting might be postponed till Tuesday we turned back & I returned home by the way of Dogue run. Getting Ice as usual, which makes the 6th. day (except some interruption from the Weather on Tuesday) that as many people & Carts have been engaged in this work as could be advantageously employed altho’ Six feet of Space was yet left.